Exhibit 10.11

 

REAFFIRMATION, CONSENT TO TRANSFER,
SUBSTITUTION OF INDEMNITOR AND MODIFICATION OF LOAN DOCUMENTS

 

THIS REAFFIRMATION, CONSENT TO TRANSFER, SUBSTITUTION OF INDEMNITOR AND
MODIFICATION OF LOAN DOCUMENTS (this “Agreement”) is made and entered into as of
November 1, 2007, by and among the following parties:

 


A.                                   200 SOUTH WACKER PROPERTY LLC, A DELAWARE
LIMITED LIABILITY COMPANY HAVING AN ADDRESS PRIOR TO THE DATE HEREOF OF C/O
BEACON CAPITAL PARTNERS, LLC, 200 STATE STREET, 5TH FLOOR, BOSTON, MASSACHUSETTS
02109, AND HAVING AN ADDRESS ON AND AFTER THE DATE HEREOF OF C/O BEHRINGER
HARVARD OPERATING PARTNERSHIP I LP, 15601 DALLAS PARKWAY, SUITE 600, ADDISON,
TEXAS 75001 (“BORROWER”);


 


B.                                     BEACON CAPITAL STRATEGIC PARTNERS IV,
L.P., A DELAWARE LIMITED PARTNERSHIP HAVING AN ADDRESS C/O BEACON CAPITAL
PARTNERS, LLC, 200 STATE STREET, 5TH FLOOR, BOSTON, MASSACHUSETTS 02109
(“ORIGINAL INDEMNITOR”);


 


C.                                     BCSP IV U.S. INVESTMENTS, L.P., A
DELAWARE LIMITED PARTNERSHIP HAVING AN ADDRESS C/O BEACON CAPITAL PARTNERS, LLC,
200 STATE STREET, 5TH FLOOR, BOSTON, MASSACHUSETTS 02109 (“SELLER”);


 


D.                                    BEHRINGER HARVARD 200 SOUTH WACKER DRIVE,
LLC, A DELAWARE LIMITED LIABILITY COMPANY HAVING AN ADDRESS OF 15601 DALLAS
PARKWAY, SUITE 600, ADDISON, TEXAS 75001 (“PURCHASER”);


 


E.                                      BEHRINGER HARVARD REIT I, INC., A
MARYLAND CORPORATION HAVING AN ADDRESS OF 15601 DALLAS PARKWAY, SUITE 600,
ADDISON, TEXAS 75001 (“SUBSTITUTE INDEMNITOR”);


 

(Purchaser and Substitute Indemnitor are sometimes hereinafter collectively
referred to as “Substitute Obligors”);

 


F.                                      LASALLE BANK NATIONAL ASSOCIATION AS
TRUSTEE UNDER THAT CERTAIN POOLING AND SERVICING AGREEMENT DATED AS OF MARCH 13,
2006 (THE “PSA”), FOR THE REGISTERED HOLDERS OF LB-UBS COMMERCIAL MORTGAGE TRUST
2006-C3, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-C3, WHOSE
MAILING ADDRESS IS C/O WACHOVIA BANK, NATIONAL ASSOCIATION, WACHOVIA SECURITIES,
COMMERCIAL REAL ESTATE SERVICES, 8739 RESEARCH DRIVE-URP4, CHARLOTTE, NORTH
CAROLINA 28288-1075 (28262-1075 FOR OVERNIGHT DELIVERIES), ATTN: PORTFOLIO
MANAGER (“LENDER”).


 

RECITALS

 


1.                                       LEHMAN BROTHERS BANK FSB, A FEDERAL
STOCK SAVINGS BANK (“ORIGINAL LENDER”), PURSUANT TO THE LOAN DOCUMENTS (AS
DEFINED BELOW) MADE A LOAN TO BORROWER IN THE ORIGINAL PRINCIPAL AMOUNT OF
$95,500,000.00 (THE “LOAN”). THE LOAN IS EVIDENCED AND SECURED BY THE FOLLOWING
DOCUMENTS EXECUTED IN FAVOR OF ORIGINAL LENDER BY BORROWER AND/OR ORIGINAL
INDEMNITOR (AS APPLICABLE):


 

--------------------------------------------------------------------------------



 


A.                                       PROMISSORY NOTE DATED JANUARY 30, 2006,
PAYABLE BY BORROWER TO ORIGINAL LENDER IN THE ORIGINAL PRINCIPAL AMOUNT OF
$95,500,000.00 (THE “NOTE”);


 


B.                                      MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT OF EVEN DATE WITH THE NOTE, GRANTED BY BORROWER TO
ORIGINAL LENDER, RECORDED AS DOCUMENT NO. 0603119064 IN THE REAL ESTATE RECORDS
OF COOK COUNTY, ILLINOIS (THE “RECORDER’S OFFICE”) (THE “MORTGAGE”);


 


C.                                       ASSIGNMENT OF LEASES AND RENTS OF EVEN
DATE WITH THE NOTE, GRANTED BY BORROWER TO ORIGINAL LENDER, RECORDED AS DOCUMENT
NO. 0603119065 IN THE RECORDER’S OFFICE;


 


D.                                      UCC-1 FINANCING STATEMENTS WITH BORROWER
AS DEBTOR AND ORIGINAL LENDER AS SECURED PARTY, RECORDED AS DOCUMENT
NO. 0603416035 IN THE RECORDER’S OFFICE AND FILED AS FILE NO. 60381731 WITH THE
DELAWARE SECRETARY OF STATE;


 


E.                                       GUARANTY OF RECOURSE OBLIGATIONS OF
EVEN DATE WITH THE NOTE, GRANTED BY ORIGINAL INDEMNITOR TO ORIGINAL LENDER (THE
“INDEMNITY AGREEMENT”);


 


F.                                         ENVIRONMENTAL INDEMNITY AGREEMENT OF
EVEN DATE WITH THE NOTE, GRANTED BY BORROWER AND ORIGINAL INDEMNITOR TO ORIGINAL
LENDER (THE “ENVIRONMENTAL INDEMNITY AGREEMENT”);


 


G.                                      LOAN AGREEMENT OF EVEN DATE WITH THE
NOTE, BY AND BETWEEN BORROWER AND ORIGINAL LENDER (THE “LOAN AGREEMENT”); AND


 


H.                                      CASH MANAGEMENT AGREEMENT OF EVEN DATE
WITH THE NOTE, BY AND AMONG BORROWER, ORIGINAL LENDER, WACHOVIA BANK, NATIONAL
ASSOCIATION AND BCSP IV ILLINOIS PROPERTY MANAGER LLC (THE “CASH MANAGEMENT
AGREEMENT”).


 

The foregoing documents, together with any and all other documents executed by
Borrower or Original Indemnitor in connection with the Loan, are collectively
referred to as the “Loan Documents.”

 


2.                                       ORIGINAL LENDER ASSIGNED, SOLD AND
TRANSFERRED ITS INTEREST IN THE LOAN AND THE LOAN DOCUMENTS TO LENDER AND LENDER
IS THE CURRENT HOLDER OF ALL OF ORIGINAL LENDER’S INTEREST IN THE LOAN AND THE
LOAN DOCUMENTS.


 


3.                                       BORROWER CONTINUES TO BE THE OWNER OF
FEE TITLE TO THE REAL PROPERTY AND IMPROVEMENTS LOCATED THEREON AND CONTINUES TO
BE THE OWNER OF ALL OF THE PROPERTY AS DESCRIBED IN AND ENCUMBERED BY THE
MORTGAGE AND THE LOAN DOCUMENTS (THE “PROPERTY”).


 


4.                                       PURSUANT TO THAT CERTAIN STOCK PURCHASE
AND SALE AGREEMENT DATED AS OF AUGUST 15, 2007, BY AND BETWEEN SELLER AND
BEHRINGER HARVARD OPERATING PARTNERSHIP I LP (AS ASSIGNED TO PURCHASER AND
CERTAIN AFFILIATES, AND AS THE SAME MAY BE AMENDED FROM TIME TO TIME, THE
“PURCHASE AGREEMENT”), SELLER AGREED TO TRANSFER AND SELL, AND PURCHASER AGREED
TO PURCHASE, ALL OF SELLER’S OWNERSHIP INTEREST IN BCSP IV ILLINOIS PROPERTIES
BUSINESS TRUST, A MARYLAND BUSINESS TRUST (“ORIGINAL PRINCIPAL”), THE SOLE
MEMBER OF BORROWER (REPRESENTING, AFTER THE REDEMPTION OF THE HOLDERS OF THE
PREFERRED STOCK OF ORIGINAL PRINCIPAL, 100% OF THE OWNERSHIP INTERESTS IN
ORIGINAL


 


2

--------------------------------------------------------------------------------



 


PRINCIPAL) (THE “TRANSFERRED OWNERSHIP INTERESTS”) (THE TRANSFER CONTEMPLATED IN
THIS RECITAL 4 IS HEREINAFTER REFERRED TO AS THE “TRANSFER”).


 


5.                                       THE PARTIES ACKNOWLEDGE AND AGREE THAT
SECTION 4.2.1 AND ARTICLE VIII OF THE LOAN AGREEMENT REQUIRE THE CONSENT OF
LENDER FOR THE TRANSFER. BORROWER, ORIGINAL INDEMNITOR AND SUBSTITUTE OBLIGORS
HAVE REQUESTED THAT LENDER CONSENT TO THE TRANSFER SUBJECT TO CONDITIONS
CONTAINED IN THE LOAN AGREEMENT, THE LOAN DOCUMENTS AND THIS AGREEMENT.


 


6.                                       BORROWER, ORIGINAL INDEMNITOR AND
SUBSTITUTE OBLIGORS HAVE ALSO REQUESTED THAT LENDER CONSENT TO THE SUBSTITUTION
OF SUBSTITUTE INDEMNITOR AS “INDEMNITOR” AND “GUARANTOR” UNDER THE INDEMNITY
AGREEMENT AND THE ENVIRONMENTAL INDEMNITY AGREEMENT AND TO THE ASSUMPTION BY
SUBSTITUTE INDEMNITOR OF ALL THE OBLIGATIONS OF ORIGINAL INDEMNITOR UNDER THE
INDEMNITY AGREEMENT AND THE ENVIRONMENTAL INDEMNITY AGREEMENT (THE
“SUBSTITUTION”).


 


7.                                       SUBSTITUTE OBLIGORS HAVE REQUESTED THAT
LENDER CONSENT TO THE MERGER OF ORIGINAL PRINCIPAL INTO PURCHASER (THE
“MERGER”).


 


8.                                       THE TRANSFER, THE SUBSTITUTION AND THE
MERGER ARE COLLECTIVELY REFERRED TO AS THE “TRANSACTION.”


 


9.                                       THE TRANSFER, THE SUBSTITUTION AND THE
MERGER SHALL OCCUR SIMULTANEOUSLY ON THE DATE HEREOF.


 


10.                                 LENDER IS WILLING TO CONSENT TO THE
TRANSACTION ON AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, IN THE LOAN AGREEMENT AND IN THE LOAN DOCUMENTS.


 

STATEMENT OF AGREEMENT

 

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto hereby agree as follows:

 

1.                                       CERTAIN REPRESENTATIONS, WARRANTIES AND
COVENANTS REGARDING THE TRANSFER.

 

A.                                       SELLER HEREBY REPRESENTS AND WARRANTS
TO LENDER THAT IT IS THE OWNER OF THE TRANSFERRED OWNERSHIP INTERESTS, THAT THE
TRANSFERRED OWNERSHIP INTERESTS ARE UNENCUMBERED, THAT CONTEMPORANEOUSLY WITH
THE EXECUTION AND DELIVERY HEREOF, THE TRANSFERRED OWNERSHIP INTERESTS ARE BEING
CONVEYED AND TRANSFERRED TO PURCHASER, AND THAT SELLER IS NOT OBTAINING OR
RETAINING ANY SECURITY INTEREST OR OTHER INTEREST IN THE TRANSFERRED OWNERSHIP
INTERESTS.

 

B.                                      PURCHASER HEREBY REPRESENTS AND WARRANTS
TO LENDER, AS OF THE DATE HEREOF, THAT SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY HEREOF, PURCHASER HAS PURCHASED FROM SELLER ALL OF THE TRANSFERRED
OWNERSHIP INTERESTS, AND THAT PURCHASER HAS NOT CONVEYED OR GRANTED SELLER OR
ANY OTHER PARTY ANY SECURITY INTEREST OR OTHER INTEREST IN THE TRANSFERRED
OWNERSHIP INTERESTS.

 

C.                                       BORROWER HEREBY REPRESENTS AND WARRANTS
TO LENDER THAT THE ORGANIZATIONAL DOCUMENTS OF BORROWER, AS DELIVERED TO
ORIGINAL LENDER IN CONNECTION WITH THE CLOSING OF THE LOAN (THE “BORROWER
ORGANIZATIONAL DOCUMENTS”), HAVE NOT BEEN MODIFIED, AMENDED, ALTERED OR CHANGED
SINCE THE DATE OF THE CLOSING OF THE LOAN AND PRIOR TO THE DATE HEREOF.

 

3

--------------------------------------------------------------------------------


 

D.                                      BORROWER AND PURCHASER EACH HEREBY
REPRESENT AND WARRANT TO LENDER THAT, OTHER THAN THE SUBSTITUTION OF PURCHASER
AS THE SOLE MEMBER OF BORROWER BY VIRTUE OF THE MERGER AND THE SUBSTITUTION OF
PURCHASER AS THE MANAGER OF BORROWER, THE TRANSACTION WILL NOT RESULT IN ANY
MODIFICATION, AMENDMENT, ALTERATION OR CHANGE TO THE BORROWER ORGANIZATIONAL
DOCUMENTS EXCEPT AS SET FORTH IN THE FIRST AMENDMENT TO THE FIRST AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF EVEN DATE WITH THIS AGREEMENT.
PURCHASER HEREBY COVENANTS AND AGREES THAT IT WILL BE BOUND BY THE PROVISIONS OF
THE BORROWER ORGANIZATIONAL DOCUMENTS, AS AMENDED. BORROWER AND PURCHASER
COVENANT AND AGREE THAT BORROWER WILL REMAIN A BANKRUPTCY REMOTE, SPECIAL
PURPOSE ENTITY THROUGHOUT THE TERM OF THE LOAN IN ACCORDANCE WITH THE TERMS OF
THE LOAN DOCUMENTS.

 

2.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF BORROWER.

 

A.                                       BORROWER HEREBY REPRESENTS AND WARRANTS
TO LENDER, AS OF THE DATE HEREOF, THAT:

 

I.                                          THE MORTGAGE IS A VALID FIRST LIEN
ON THE PROPERTY FOR THE FULL UNPAID PRINCIPAL AMOUNT OF THE LOAN AND ALL OTHER
AMOUNTS AS STATED THEREIN;

 

II.                                       TO ITS KNOWLEDGE, THERE IS NO EVENT OF
DEFAULT (AS DEFINED IN THE LOAN AGREEMENT) UNDER THE PROVISIONS OF THE NOTE, THE
MORTGAGE, THE LOAN AGREEMENT, THE INDEMNITY AGREEMENT, THE ENVIRONMENTAL
INDEMNITY AGREEMENT OR THE OTHER LOAN DOCUMENTS;

 

III.                                    TO ITS KNOWLEDGE, THERE ARE NO DEFENSES,
SET-OFFS OR RIGHTS OF DEFENSE, SET-OFF OR COUNTERCLAIM WHETHER LEGAL, EQUITABLE
OR OTHERWISE TO THE OBLIGATIONS EVIDENCED BY OR SET FORTH IN THE NOTE, THE
MORTGAGE, THE LOAN AGREEMENT, THE INDEMNITY AGREEMENT, THE ENVIRONMENTAL
INDEMNITY AGREEMENT OR THE OTHER LOAN DOCUMENTS;

 

IV.                                   ALL PROVISIONS OF THE NOTE, THE MORTGAGE,
THE LOAN AGREEMENT, THE INDEMNITY AGREEMENT, THE ENVIRONMENTAL INDEMNITY
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT, EXCEPT AS
MODIFIED HEREIN; AND

 

V.                                      EXCEPT AS PERMITTED BY THE LOAN
DOCUMENTS, THERE ARE NO SUBORDINATE LIENS OF ANY KIND COVERING OR RELATING TO
THE PROPERTY, NOR ARE THERE ANY MECHANICS’ LIENS OR LIENS FOR UNPAID TAXES OR
ASSESSMENTS ENCUMBERING THE PROPERTY, NOR HAS NOTICE OF A LIEN OR NOTICE OF
INTENT TO FILE A LIEN BEEN RECEIVED.

 

B.                                      BORROWER UNDERSTANDS AND INTENDS THAT
LENDER SHALL RELY ON THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
HEREIN.

 

3.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF ORIGINAL INDEMNITOR.

 

A.                                       ORIGINAL INDEMNITOR HEREBY REPRESENTS
AND WARRANTS TO LENDER, AS OF THE DATE HEREOF, THAT:

 

I.                                          TO ITS KNOWLEDGE, THERE IS NO EVENT
OF DEFAULT (AS DEFINED IN THE LOAN AGREEMENT) UNDER THE PROVISIONS OF THE
INDEMNITY AGREEMENT OR THE ENVIRONMENTAL INDEMNITY AGREEMENT;

 

4

--------------------------------------------------------------------------------


 

II.                                       TO ITS KNOWLEDGE, THERE ARE NO
DEFENSES, SET-OFFS OR RIGHTS OF DEFENSE, SET-OFF OR COUNTERCLAIM WHETHER LEGAL,
EQUITABLE OR OTHERWISE TO THE OBLIGATIONS EVIDENCED BY OR SET FORTH IN THE
INDEMNITY AGREEMENT OR THE ENVIRONMENTAL INDEMNITY AGREEMENT; AND

 

III.                                    ALL PROVISIONS OF THE INDEMNITY
AGREEMENT AND THE ENVIRONMENTAL INDEMNITY AGREEMENT ARE IN FULL FORCE AND
EFFECT, EXCEPT AS MODIFIED HEREIN.

 

B.                                      ORIGINAL INDEMNITOR HEREBY COVENANTS AND
AGREES THAT FROM AND AFTER THE DATE HEREOF, LENDER MAY DEAL SOLELY WITH BORROWER
(AS NEWLY CONSTITUTED) AND SUBSTITUTE OBLIGORS IN ALL MATTERS RELATING TO THE
LOAN, THE LOAN DOCUMENTS AND THE PROPERTY, AND THAT LENDER HAS NO FURTHER DUTY
OR OBLIGATION OF ANY NATURE RELATING TO THE LOAN OR THE LOAN DOCUMENTS TO
ORIGINAL INDEMNITOR.

 

C.                                       ORIGINAL INDEMNITOR UNDERSTANDS AND
INTENDS THAT LENDER SHALL RELY ON THE REPRESENTATIONS, WARRANTIES AND COVENANTS
CONTAINED IN THIS SECTION 3.

 

4.                                       COVENANTS OF BORROWER AND SUBSTITUTE
OBLIGORS.

 

A.                                       BORROWER AND SUBSTITUTE OBLIGORS, AS
APPLICABLE, HEREBY COVENANT AS FOLLOWS:

 

I.                                          BORROWER SHALL PERFORM ALL THE
RESPECTIVE PAST, PRESENT AND FUTURE OBLIGATIONS CONTAINED IN THE OTHER LOAN
DOCUMENTS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;

 

II.                                       SUBSTITUTE INDEMNITOR SHALL PERFORM
ALL THE RESPECTIVE PRESENT AND FUTURE OBLIGATIONS CONTAINED IN THE INDEMNITY
AGREEMENT;

 

III.                                    BORROWER AND SUBSTITUTE INDEMNITOR SHALL
PERFORM ALL THE RESPECTIVE PAST, PRESENT AND FUTURE OBLIGATIONS UNDER THE
ENVIRONMENTAL INDEMNITY AGREEMENT;

 

IV.                                   BORROWER SHALL CONTINUE TO PAY WHEN AND AS
DUE ALL SUMS DUE UNDER THE NOTE AND THE LOAN DOCUMENTS, AS MODIFIED HEREBY;

 

V.                                      BORROWER AND SUBSTITUTE INDEMNITOR, AS
APPLICABLE, SHALL PERFORM ALL THE RESPECTIVE OBLIGATIONS IMPOSED UNDER THE NOTE,
THE MORTGAGE, THE INDEMNITY AGREEMENT, THE ENVIRONMENTAL INDEMNITY AGREEMENT AND
THE LOAN DOCUMENTS, ALL AS MODIFIED HEREBY;

 

VI.                                   BORROWER SHALL NOT HEREAFTER, WITHOUT
LENDER’S PRIOR CONSENT IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS,
FURTHER ENCUMBER THE PROPERTY OR SELL OR TRANSFER THE PROPERTY OR ANY INTEREST
THEREIN, EXCEPT AS MAY BE SPECIFICALLY PERMITTED IN THE OTHER LOAN DOCUMENTS OR
IN THIS AGREEMENT;

 

B.                                      SUBSTITUTE OBLIGORS UNDERSTAND AND
INTEND THAT LENDER SHALL RELY ON THE COVENANTS CONTAINED HEREIN.

 

5

--------------------------------------------------------------------------------


 

5.                                       CONSENT AND REAFFIRMATION OF BORROWER.

 

A.                                       BORROWER HEREBY REPRESENTS AND WARRANTS
TO LENDER THAT IT HAS REVIEWED THE PURCHASE AGREEMENT, THIS AGREEMENT AND ALL
THE DOCUMENTS EXECUTED IN ACCORDANCE THEREWITH OR HEREWITH. BORROWER CONSENTS TO
THE TRANSACTION UNDER THE TERMS OF THE PURCHASE AGREEMENT AND THIS AGREEMENT.
BORROWER FURTHER COVENANTS AND AGREES THAT THE TRANSACTION SHALL NOT, AND SHALL
NOT BE DEEMED TO, IMPAIR, LIMIT, ABROGATE OR REDUCE IN ANY MANNER OR TO ANY
EXTENT THE LIABILITY OR OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS, EXCEPT
AS MODIFIED HEREIN.

 

B.                                      BORROWER HEREBY RENEWS, REAFFIRMS,
RATIFIES AND CONFIRMS THE NOTE, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
ACKNOWLEDGES AND AGREES THAT THE LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT
WITHOUT IMPAIRMENT AND WITHOUT MODIFICATION, EXCEPT AS SPECIFICALLY PROVIDED IN
THIS AGREEMENT, AND THAT NO RIGHTS OR REMEDIES OF LENDER UNDER THE LOAN
DOCUMENTS HAVE BEEN WAIVED.

 

C.                                       BORROWER HEREBY ACKNOWLEDGES, AGREES
AND WARRANTS THAT ALL RIGHTS, PRIORITIES, TITLES, LIENS AND EQUITIES SECURING
THE PAYMENT OF THE NOTE ARE EXPRESSLY RECOGNIZED AS VALID AND ARE IN ALL THINGS
RENEWED, CONTINUED AND PRESERVED IN FORCE TO SECURE PAYMENT OF THE NOTE, EXCEPT
AS AMENDED HEREIN.

 

6.                                       OBLIGATIONS OF SUBSTITUTE INDEMNITOR.

 

A.                                       SUBSTITUTE INDEMNITOR SHALL BE
OBLIGATED AND RESPONSIBLE FOR THE PERFORMANCE OF EACH AND ALL OF THE OBLIGATIONS
AND AGREEMENTS OF ORIGINAL INDEMNITOR UNDER THE ENVIRONMENTAL INDEMNITY
AGREEMENT, AND SUBSTITUTE INDEMNITOR SHALL BE LIABLE AND RESPONSIBLE FOR EACH
AND ALL OF THE LIABILITIES OF ORIGINAL INDEMNITOR THEREUNDER, AS FULLY AND
COMPLETELY AS IF SUBSTITUTE INDEMNITOR HAD ORIGINALLY EXECUTED AND DELIVERED THE
ENVIRONMENTAL INDEMNITY AGREEMENT AS THE “INDEMNITOR” OR “GUARANTOR” THEREUNDER
INCLUDING, WITHOUT LIMITATION, ALL OF THOSE OBLIGATIONS, AGREEMENTS AND
LIABILITIES WHICH WOULD HAVE, BUT FOR THE PROVISIONS OF THIS AGREEMENT, BEEN THE
OBLIGATIONS, AGREEMENTS AND LIABILITIES OF ORIGINAL INDEMNITOR. SUBSTITUTE
INDEMNITOR HEREBY AGREES TO PAY, PERFORM AND DISCHARGE EACH AND EVERY OBLIGATION
OF PAYMENT AND PERFORMANCE OF ORIGINAL INDEMNITOR UNDER, PURSUANT TO AND AS SET
FORTH IN THE ENVIRONMENTAL INDEMNITY AGREEMENT AT THE TIME, IN THE MANNER AND
OTHERWISE IN ALL RESPECTS AS THEREIN PROVIDED.

 

B.                                      FROM AND AFTER THE DATE OF THIS
AGREEMENT, SUBSTITUTE INDEMNITOR SHALL BE OBLIGATED AND RESPONSIBLE FOR THE
PERFORMANCE OF EACH AND ALL OF THE OBLIGATIONS AND AGREEMENTS OF ORIGINAL
INDEMNITOR UNDER THE INDEMNITY AGREEMENT, AND SUBSTITUTE INDEMNITOR SHALL BE
LIABLE AND RESPONSIBLE FOR EACH AND ALL OF THE LIABILITIES OF ORIGINAL
INDEMNITOR THEREUNDER, AS FULLY AND COMPLETELY AS IF SUBSTITUTE INDEMNITOR HAD
ORIGINALLY EXECUTED AND DELIVERED THE INDEMNITY AGREEMENT AS THE “INDEMNITOR” OR
“GUARANTOR” THEREUNDER INCLUDING, WITHOUT LIMITATION, ALL OF THOSE OBLIGATIONS,
AGREEMENTS AND LIABILITIES WHICH WOULD HAVE, BUT FOR THE PROVISIONS OF THIS
AGREEMENT, BEEN THE OBLIGATIONS, AGREEMENTS AND LIABILITIES OF ORIGINAL
INDEMNITOR. FROM AND AFTER THE DATE HEREOF, SUBSTITUTE INDEMNITOR FURTHER AGREES
TO ABIDE BY AND BE BOUND BY ALL OF THE TERMS OF THE INDEMNITY AGREEMENT HAVING
REFERENCE TO ORIGINAL INDEMNITOR, ALL AS THOUGH EACH OF THE INDEMNITY AGREEMENT
HAD BEEN MADE, EXECUTED AND DELIVERED BY SUBSTITUTE INDEMNITOR AS ORIGINAL
INDEMNITOR. FROM AND AFTER THE DATE HEREOF, SUBSTITUTE INDEMNITOR HEREBY AGREES
TO PAY, PERFORM AND DISCHARGE EACH AND EVERY OBLIGATION OF PAYMENT AND
PERFORMANCE OF ORIGINAL INDEMNITOR

 

6

--------------------------------------------------------------------------------


 

UNDER, PURSUANT TO AND AS SET FORTH IN THE INDEMNITY AGREEMENT AT THE TIME, IN
THE MANNER AND OTHERWISE IN ALL RESPECTS AS THEREIN PROVIDED TO THE EXTENT FIRST
ARISING OR ACCRUING ON OR AFTER THE DATE OF THIS AGREEMENT.

 

Substitute Indemnitor acknowledges and agrees that, following the Transfer, it
will be an affiliate of Borrower and will derive substantial economic benefit
from Lender’s agreement to consent to the Transfer and that there is adequate
consideration for the Substitution. Substitute Indemnitor acknowledges that
Lender would not consent to the Transfer without the agreement of Substitute
Indemnitor to execute and deliver this Agreement as substitute indemnitor.

 

7.                                       CONSENT TO TRANSFER. SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, LENDER CONSENTS TO THE
TRANSFER, SUBJECT TO THE LOAN AGREEMENT AND THE LOAN DOCUMENTS. LENDER’S CONSENT
TO THE TRANSFER SHALL, HOWEVER, NOT CONSTITUTE ITS CONSENT TO ANY SUBSEQUENT
TRANSFERS OF THE PROPERTY OR ANY INTEREST THEREIN (AS DEFINED IN THE LOAN
AGREEMENT).

 

8.                                       LENDER ESTOPPEL. LENDER HEREBY
REPRESENTS AND WARRANTS TO BORROWER, ORIGINAL INDEMNITOR AND SUBSTITUTE OBLIGORS
THAT, TO THE “ACTUAL KNOWLEDGE OF LENDER”:

 

A.                                       AS OF THE DATE HEREOF, NO DEFAULT OR
EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS HAS OCCURRED AND IS CONTINUING, AND

 

B.                                      NO FACTS OR CIRCUMSTANCES EXIST WHICH
WITH THE GIVING OF NOTICE AND/OR THE PASSAGE OF TIME WOULD CONSTITUTE AN EVENT
OF DEFAULT.

 

For purposes of this paragraph, the “actual knowledge of Lender” shall mean the
actual knowledge of employees of Wachovia Bank National Association (“Wachovia”)
actively involved with the transactions described herein or with the servicing
of the Loan without any independent inquiry or investigation. The “actual
knowledge of Lender” shall not include knowledge imputed from other Lender
Parties (as defined below)or other groups or employees of Wachovia not actively
involved in the servicing of the Loan. Lender reserves the right to declare any
existing default or Event of Default which is not currently known but which
subsequently comes to the attention of Lender.

 

9.                                       CONSENT TO SUBSTITUTION AND RELEASE OF
ORIGINAL INDEMNITOR. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, LENDER CONSENTS TO THE SUBSTITUTION. FROM AND AFTER THE DATE OF THIS
AGREEMENT, ORIGINAL INDEMNITOR SHALL, WITH RESPECT ONLY TO THOSE MATTERS FIRST
ARISING OR ACCRUING ON OR AFTER THE DATE OF THIS AGREEMENT, BE (AND IS HEREBY)
FULLY RELEASED OF ITS LIABILITY UNDER THE INDEMNITY AGREEMENT. ORIGINAL
INDEMNITOR SHALL BE (AND IS HEREBY) FULLY RELEASED OF ITS LIABILITY UNDER THE
ENVIRONMENTAL INDEMNITY AGREEMENT. SUBSTITUTE INDEMNITOR SHALL BE SUBSTITUTED,
IN EACH AND EVERY RESPECT, FOR ORIGINAL INDEMNITOR IN LIEU OF AND IN PLACE OF
ORIGINAL INDEMNITOR WITH RESPECT TO EACH AND EVERY REFERENCE TO THE “INDEMNITOR”
OR “GUARANTOR” IN THE LOAN DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE
INDEMNITY AGREEMENT AND ENVIRONMENTAL INDEMNITY AGREEMENT. ORIGINAL INDEMNITOR
HEREBY ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH IN THIS SECTION SHALL
NOT BE CONSTRUED TO RELEASE ORIGINAL INDEMNITOR FROM ANY LIABILITY UNDER THE
INDEMNITY AGREEMENT FOR ANY ACTS OR EVENTS OCCURRING OR OBLIGATIONS ARISING
PRIOR TO THE DATE OF THIS AGREEMENT, WHETHER OR NOT SUCH ACTS, EVENTS OR
OBLIGATIONS ARE, AS OF THE DATE OF THIS AGREEMENT, KNOWN OR ASCERTAINABLE.

 

7

--------------------------------------------------------------------------------


 

10.                                 CONSENT TO MERGER. SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, AND SUBJECT TO THE LOAN AGREEMENT AND
THE LOAN DOCUMENTS, LENDER CONSENTS TO THE MERGER. LENDER’S CONSENT TO THE
MERGER SHALL NOT, HOWEVER, CONSTITUTE ITS CONSENT TO ANY SUBSEQUENT MERGERS.

 

11.                                 NOTICES TO BORROWER AND INDEMNITOR. WITHOUT
AMENDING, MODIFYING OR OTHERWISE AFFECTING THE PROVISIONS OF THE LOAN DOCUMENTS
EXCEPT AS EXPRESSLY SET FORTH HEREIN, LENDER SHALL, FROM AND AFTER THE DATE OF
THIS AGREEMENT, DELIVER ANY NOTICES TO THE “BORROWER”, “INDEMNITOR” OR
“GUARANTOR” WHICH ARE REQUIRED TO BE DELIVERED PURSUANT TO THE LOAN DOCUMENTS,
OR ARE OTHERWISE DELIVERED BY LENDER AT LENDER’S SOLE DISCRETION, TO BORROWER’S
ADDRESS OR SUBSTITUTE INDEMNITOR’S ADDRESS SET FORTH ABOVE, AS APPLICABLE. IN
ADDITION, ALL REFERENCES TO THE ADDRESS OF THE “BORROWER” AND ALL REFERENCES TO
THE ADDRESS OF THE “INDEMNITOR” OR “GUARANTOR” IN THE LOAN DOCUMENTS ARE HEREBY
MODIFIED TO REFER TO BORROWER’S ADDRESS OR SUBSTITUTE INDEMNITOR’S ADDRESS SET
FORTH ABOVE, AS APPLICABLE.

 

12.                                 RELEASE AND COVENANT NOT TO SUE. BORROWER
AND ORIGINAL INDEMNITOR, ON BEHALF OF THEMSELVES AND THEIR HEIRS, SUCCESSORS AND
ASSIGNS, HEREBY RELEASE AND FOREVER DISCHARGE LENDER, ORIGINAL LENDER, EACH OF
THEIR RESPECTIVE PREDECESSORS IN INTEREST AND SUCCESSORS AND ASSIGNS, TOGETHER
WITH ANY OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, INVESTORS, CERTIFICATE
HOLDERS AND AGENTS (INCLUDING, WITHOUT LIMITATION, SERVICERS OF THE LOAN) OF
EACH OF THE FOREGOING (COLLECTIVELY, “LENDER PARTIES”), FROM ALL DEBTS,
ACCOUNTINGS, BONDS, WARRANTIES, REPRESENTATIONS, COVENANTS, PROMISES, CONTRACTS,
CONTROVERSIES, AGREEMENTS, CLAIMS, DAMAGES, JUDGMENTS, EXECUTIONS, ACTIONS,
INACTIONS, LIABILITIES, DEMANDS OR CAUSES OF ACTION OF ANY NATURE, AT LAW OR IN
EQUITY, KNOWN OR UNKNOWN (THE “CLAIMS”), WHICH BORROWER OR ORIGINAL INDEMNITOR
NOW HAS BY REASON OF ANY CAUSE, MATTER OR THING THROUGH AND INCLUDING THE DATE
HEREOF ARISING OUT OF OR RELATING TO: (A) THE LOAN INCLUDING, WITHOUT
LIMITATION, ITS FUNDING, ADMINISTRATION AND SERVICING; (B) THE LOAN DOCUMENTS;
(C) THE PROPERTY; (D) ANY RESERVE OR ESCROW BALANCES HELD BY LENDER OR ANY
SERVICERS OF THE LOAN; AND (E) THE TRANSACTION. BORROWER AND ORIGINAL
INDEMNITOR, ON BEHALF OF THEMSELVES AND THEIR HEIRS, SUCCESSORS AND ASSIGNS,
COVENANT AND AGREE NEVER TO INSTITUTE OR CAUSE TO BE INSTITUTED OR CONTINUE
PROSECUTION OF ANY SUIT OR OTHER FORM OF ACTION OR PROCEEDING OF ANY KIND OR
NATURE WHATSOEVER AGAINST ANY OF LENDER PARTIES BY REASON OF OR IN CONNECTION
WITH ANY OF THE FOREGOING MATTERS, CLAIMS OR CAUSES OF ACTION. NOTWITHSTANDING
THE FOREGOING, IN THE EVENT LENDER OR ANY OF THE OTHER LENDER PARTIES SHALL MAKE
ANY CLAIM AGAINST BORROWER AND/OR ORIGINAL INDEMNITOR WITH RESPECT TO ANY
OCCURRENCE, MATTER, CIRCUMSTANCE, OR SET OF FACTS FROM WHICH LENDER PARTIES
WOULD BE OTHERWISE RELEASED PURSUANT TO THIS SECTION 12, THIS SECTION 12 SHALL
NOT PREVENT BORROWER AND/OR ORIGINAL INDEMNITOR, AS APPLICABLE, FROM ASSERTING
ANY DEFENSE, AFFIRMATIVE DEFENSE, CLAIM AND/OR COUNTERCLAIM AGAINST THE
APPLICABLE LENDER PARTIES ARISING FROM THE SAME OCCURRENCE, MATTER,
CIRCUMSTANCE, OR SET OF FACTS.

 

13.                                 ACKNOWLEDGMENT OF INDEBTEDNESS. THIS
AGREEMENT RECOGNIZES THE REDUCTION OF THE PRINCIPAL AMOUNT OF THE NOTE AND THE
PAYMENT OF INTEREST THEREON TO THE EXTENT OF PAYMENTS MADE BY BORROWER PRIOR TO
THE DATE OF THIS AGREEMENT. THE PARTIES ACKNOWLEDGE AND AGREE THAT, AS OF THE
DATE OF THIS AGREEMENT, THE UNPAID PRINCIPAL BALANCE OF THE NOTE IS
$95,500,000.00 AND INTEREST ON THE NOTE IS PAID THROUGH AND INCLUDING
OCTOBER 10, 2007. BORROWER AND SUBSTITUTE INDEMNITOR ACKNOWLEDGE AND AGREE THAT
THE LOAN, AS EVIDENCED AND SECURED BY THE LOAN DOCUMENTS, IS A VALID

 

8

--------------------------------------------------------------------------------


 

AND EXISTING INDEBTEDNESS PAYABLE BY BORROWER TO LENDER. THE PARTIES ACKNOWLEDGE
THAT LENDER IS HOLDING THE FOLLOWING ESCROW OR RESERVE BALANCES:

 

Unfunded Tenant Allowance Funds:

$597,610.09

 

The parties acknowledge and agree that Lender shall continue to hold the escrow
and reserve balances for the benefit of Borrower in accordance with the terms of
the Loan Documents. Original Indemnitor covenants and agrees that Lender Parties
have no further duty or obligation of any nature to Original Indemnitor relating
to such escrow or reserve balances. Original Indemnitor hereby releases and
forever discharges Lender Parties from any obligations to Original Indemnitor
relating to such escrow or reserve balances. Borrower and Substitute Indemnitor
acknowledge and agree that the funds listed above constitute all of the reserve
and escrow funds currently held by Lender with respect to the Loan and authorize
Lender to continue to hold such funds in an account controlled by Lender for the
benefit of Lender and Borrower in accordance with the terms and conditions of
the Loan Documents.

 

14.                                 TERMINATION OF LIMITED GUARANTY. LENDER
HEREBY ACKNOWLEDGES AND AGREES THAT THE PRINCIPAL LIABILITY CAP UNDER (AND AS
DEFINED IN) THAT CERTAIN LIMITED GUARANTY DATED JANUARY 30, 2006 EXECUTED BY
ORIGINAL INDEMNITOR IN FAVOR OF ORIGINAL LENDER HAS BEEN REDUCED TO ZERO AND
THAT SAID LIMITED GUARANTY HAS THEREFORE TERMINATED AND SHALL BE OF NO FURTHER
FORCE OR EFFECT AND THAT ORIGINAL INDEMNITOR IS HEREBY RELEASED FROM ITS
OBLIGATIONS THEREUNDER.

 

15.                                 INTEREST ACCRUAL RATE AND MONTHLY
INSTALLMENT PAYMENT AMOUNT TO REMAIN THE SAME. THE PARTIES ACKNOWLEDGE AND AGREE
THAT THE INTEREST RATE AND THE MONTHLY PAYMENTS SET FORTH IN THE NOTE SHALL
REMAIN UNCHANGED. PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER OR
UNDER THE LOAN DOCUMENTS, INTEREST SHALL ACCRUE ON THE PRINCIPAL BALANCE
OUTSTANDING FROM TIME TO TIME AT THE INTEREST RATE SET FORTH IN THE NOTE (WHICH
DOES NOT INCLUDE SUCH AMOUNTS AS MAY BE REQUIRED TO FUND THE ESCROW AND RESERVE
OBLIGATIONS UNDER THE TERMS OF THE LOAN DOCUMENTS), AND SHALL CONTINUE TO BE
PAID IN ACCORDANCE WITH THE TERMS OF THE NOTE.

 

16.                                 MODIFICATIONS OF THE LOAN DOCUMENTS.

 

A.                                       SECTION 8.2(B) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND RESTATED AS FOLLOWS:

 

“NOTWITHSTANDING SECTION 8.2(A) OR ANYTHING ELSE IN THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS TO THE CONTRARY, THERE SHALL BE NO LIMIT ON THE ABILITY OF THE
DIRECT OR INDIRECT OWNERS OF BORROWER (INCLUDING, WITHOUT LIMITATION, THE DIRECT
AND INDIRECT OWNERS OF BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, A TEXAS
LIMITED PARTNERSHIP (“BEHRINGER LP”)) TO TRANSFER (INCLUDING, WITHOUT
LIMITATION, PLEDGE) THEIR DIRECT OR INDIRECT INTERESTS IN BORROWER (INCLUDING,
WITHOUT LIMITATION, DIRECT OR INDIRECT INTERESTS IN BEHRINGER LP) WITHOUT THE
CONSENT OF OR NOTICE TO LENDER, THE RATING AGENCIES OR ANY OTHER PERSON PROVIDED
THAT IF, AFTER GIVING EFFECT TO SUCH PLEDGE OR TRANSFER AND ALL PRIOR PLEDGES OR
TRANSFERS, MORE THAN FORTY NINE PERCENT (49%) IN THE AGGREGATE OF DIRECT OR
INDIRECT INTERESTS IN BORROWER ARE OWNED BY ANY PERSON AND ITS AFFILIATES THAT
OWNED LESS THAN A FORTY NINE PERCENT (49%) DIRECT OR INDIRECT INTEREST IN
BORROWER AS OF NOVEMBER 1, 2007, LENDER SHALL RECEIVE A NON-CONSOLIDATION
OPINION ACCEPTABLE TO THE RATING AGENCIES (OR IF NO SECURITIES ARE OUTSTANDING
AT THE TIME, ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION); PROVIDED,

 

9

--------------------------------------------------------------------------------


 

FURTHER, HOWEVER, THAT THE FOLLOWING ENTITIES MAY NOT PLEDGE THEIR DIRECT OR
INDIRECT INTERESTS IN BORROWER EXCEPT IN CONNECTION WITH A MEZZANINE LOAN:
BEHRINGER HARVARD 200 SOUTH WACKER DRIVE, LLC, BEHRINGER HARVARD 200 SOUTH
WACKER DRIVE HOLDING BUSINESS TRUST, AND BEHRINGER LP.”

 

B.                                      EXHIBIT A TO THE CASH MANAGEMENT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE EXHIBIT A
ATTACHED HERETO.

 

C.                                       EXHIBIT B TO THE CASH MANAGEMENT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE EXHIBIT B
ATTACHED HERETO.

 

17.                                 NO OTHER MODIFICATIONS OF THE LOAN
DOCUMENTS. EXCEPT AS SPECIFICALLY PROVIDED FOR HEREIN, THE PARTIES ACKNOWLEDGE
AND AGREE THAT THE TRANSACTION WILL NOT RESULT IN ANY MODIFICATIONS TO THE LOAN
DOCUMENTS.

 

18.                                 CONDITIONS. THIS AGREEMENT SHALL BE OF NO
FORCE AND EFFECT UNTIL EACH OF THE FOLLOWING CONDITIONS HAS BEEN MET TO THE
COMPLETE SATISFACTION OF LENDER:

 

A.                                       FEES AND EXPENSES. BORROWER SHALL PAY,
OR CAUSE TO BE PAID (I) ALL COSTS AND EXPENSES INCIDENT TO THE PREPARATION AND
EXECUTION HEREOF AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING REASONABLE LEGAL FEES OF LENDER’S COUNSEL, AND (II) THE NEXT REGULARLY
SCHEDULED MONTHLY PAYMENT DUE UNDER THE LOAN, AND THE OTHER FEES AND EXPENSES
OUTLINED IN THE BENEFICIARY STATEMENT DISTRIBUTED TO THE PARTIES BY LENDER.

 

B.                                      OTHER CONDITIONS. SATISFACTION OF ALL
REQUIREMENTS UNDER THE LOAN DOCUMENTS FOR THIS TRANSACTION AS DETERMINED BY
LENDER AND LENDER’S COUNSEL IN THEIR REASONABLE DISCRETION.

 

19.                                 DEFAULT.

 

A.                                       BREACH. ANY BREACH BY BORROWER,
ORIGINAL INDEMNITOR OR SUBSTITUTE OBLIGORS OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN SHALL CONSTITUTE AN EVENT OF DEFAULT, SUBJECT TO CURE RIGHTS
PRESCRIBED FOR SIMILAR EVENTS OF DEFAULT IN THE LOAN DOCUMENTS.

 

B.                                      FAILURE TO COMPLY. ANY FAILURE BY
BORROWER, ORIGINAL INDEMNITOR OR SUBSTITUTE OBLIGORS TO FULFILL ANY ONE OF THE
CONDITIONS SET FORTH IN THIS AGREEMENT SHALL CONSTITUTE A DEFAULT UNDER THIS
AGREEMENT AND AN EVENT OF DEFAULT, SUBJECT TO CURE RIGHTS PRESCRIBED FOR SIMILAR
EVENTS OF DEFAULT IN THE LOAN DOCUMENTS.

 

20.                                 ADDITIONAL REPRESENTATIONS, WARRANTIES AND
COVENANTS OF BORROWER AND SUBSTITUTE OBLIGORS. AS A CONDITION OF THIS AGREEMENT,
BORROWER AND SUBSTITUTE OBLIGORS, AS APPLICABLE, REPRESENT AND WARRANT TO
LENDER, AS OF THE DATE HEREOF, AS FOLLOWS:

 

A.                                       BORROWER IS A LIMITED LIABILITY COMPANY
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS AUTHORIZED TO TRANSACT BUSINESS AND IN GOOD STANDING IN
THE STATE OF ILLINOIS. BORROWER HAS FULL POWER AND AUTHORITY TO ENTER INTO AND
CARRY OUT THE TERMS OF THIS AGREEMENT AND TO CONTINUE TO CARRY OUT THE TERMS OF
THE LOAN DOCUMENTS.

 

10

--------------------------------------------------------------------------------


 

B.                                      PURCHASER IS A LIMITED LIABILITY COMPANY
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE. PURCHASER HAS FULL POWER AND AUTHORITY TO ENTER INTO AND
CARRY OUT THE TERMS OF THIS AGREEMENT AND TO OWN THE MEMBERSHIP INTERESTS IN
BORROWER.

 

C.                                       SUBSTITUTE INDEMNITOR IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF MARYLAND. SUBSTITUTE INDEMNITOR HAS FULL POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT, TO BECOME OBLIGATED FOR THE OBLIGATIONS OF ORIGINAL
INDEMNITOR UNDER THE INDEMNITY AGREEMENT AND THE ENVIRONMENTAL INDEMNITY
AGREEMENT, AND TO CARRY OUT THE TERMS OF THE INDEMNITY AGREEMENT AND THE
ENVIRONMENTAL INDEMNITY AGREEMENT.

 

D.                                      THIS AGREEMENT CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATIONS OF BORROWER AND SUBSTITUTE OBLIGORS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW). NEITHER THE ENTRY INTO NOR THE PERFORMANCE OF
AND COMPLIANCE WITH THIS AGREEMENT HAS RESULTED OR WILL RESULT IN ANY VIOLATION
OF, OR A CONFLICT WITH OR A DEFAULT UNDER, ANY JUDGMENT, DECREE, ORDER,
MORTGAGE, INDENTURE, CONTRACT, AGREEMENT OR LEASE BY WHICH BORROWER OR
SUBSTITUTE OBLIGORS OR ANY PROPERTY OF BORROWER OR SUBSTITUTE OBLIGORS ARE
BOUND, OR ANY STATUTE, RULE OR REGULATION APPLICABLE TO BORROWER OR SUBSTITUTE
OBLIGORS.

 

E.                                       THERE IS NO ACTION, PROCEEDING OR
INVESTIGATION PENDING OR, TO THE BEST OF BORROWER AND SUBSTITUTE OBLIGORS’
KNOWLEDGE, THREATENED WHICH QUESTIONS, DIRECTLY OR INDIRECTLY, THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

F.                                         BORROWER HEREBY REPRESENTS AND
WARRANTS TO LENDER THAT BORROWER WILL NOT PERMIT THE TRANSFER OF ANY INTEREST IN
BORROWER TO ANY PERSON OR ENTITY (OR ANY BENEFICIAL OWNER OF SUCH ENTITY) WHO IS
LISTED ON THE SPECIFICALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST
MAINTAINED BY THE OFFICE OF FOREIGN ASSET CONTROL, DEPARTMENT OF THE TREASURY
PURSUANT TO EXECUTIVE ORDER NO. 13224, 66 FED. REG. 49079 (SEPT. 25, 2001) OR
ANY OTHER LIST OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO
ANY OF THE RULES AND REGULATIONS OF OFFICE OF FOREIGN ASSET CONTROL, DEPARTMENT
OF THE TREASURY OR PURSUANT TO ANY OTHER APPLICABLE EXECUTIVE ORDERS (SUCH LISTS
ARE COLLECTIVELY REFERRED TO AS THE “OFAC LISTS”). BORROWER WILL NOT KNOWINGLY
ENTER INTO A LEASE WITH ANY PARTY WHO IS LISTED ON THE OFAC LISTS. BORROWER
SHALL IMMEDIATELY NOTIFY LENDER IF BORROWER HAS KNOWLEDGE THAT ANY MEMBER OR
BENEFICIAL OWNER OF BORROWER IS LISTED ON THE OFAC LISTS OR IS (A) INDICTED ON
OR (B) ARRAIGNED AND HELD OVER ON CHARGES INVOLVING MONEY LAUNDERING OR
PREDICATE CRIMES TO MONEY LAUNDERING. BORROWER SHALL IMMEDIATELY NOTIFY LENDER
IF BORROWER KNOWS THAT ANY TENANT IS LISTED ON THE OFAC LISTS OR (A) IS
CONVICTED ON, (B) PLEADS NOLO CONTENDERE TO, (C) IS INDICTED ON, OR (D) IS
ARRAIGNED AND HELD OVER ON CHARGES INVOLVING MONEY LAUNDERING OR PREDICATE
CRIMES TO MONEY LAUNDERING. BORROWER FURTHER REPRESENTS AND WARRANTS TO LENDER
THAT BORROWER IS CURRENTLY NOT ON THE OFAC LIST.

 

G.                                      NO REPRESENTATION OR WARRANTY OF
BORROWER OR SUBSTITUTE OBLIGORS MADE IN THIS AGREEMENT CONTAINS ANY UNTRUE
STATEMENT OF MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT KNOWN TO BORROWER
OR SUBSTITUTE OBLIGORS AND NECESSARY IN ORDER TO MAKE SUCH REPRESENTATIONS AND
WARRANTIES NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE
MADE.

 

11

--------------------------------------------------------------------------------


 

Any breach of Borrower or Substitute Obligors of any of the representations and
warranties shall constitute an Event of Default under the Loan Agreement and the
Loan Documents.

 

21.                                 ADDITIONAL REPRESENTATIONS AND WARRANTIES OF
SELLER. AS A CONDITION OF THIS AGREEMENT, SELLER REPRESENTS AND WARRANTS TO
LENDER ONLY (AND NOT TO ANY OTHER PARTY TO THE AGREEMENT OR ANY OTHER PERSON OR
ENTITY) AS FOLLOWS:

 

A.                                       SELLER IS A LIMITED PARTNERSHIP DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE. SELLER HAS FULL POWER AND AUTHORITY TO ENTER INTO AND CARRY OUT THE
TERMS OF THIS AGREEMENT AND TO CARRY OUT THE TRANSFER.

 

B.                                      THIS AGREEMENT, THE PURCHASE AGREEMENT
AND ALL OTHER DOCUMENTS EXECUTED BY SELLER IN CONNECTION THEREWITH AND HEREWITH
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SELLER ENFORCEABLE AGAINST
SELLER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEMENT MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND BY
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW). NEITHER THE ENTRY INTO NOR THE
PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR THE
OTHER DOCUMENTS EXECUTED BY SELLER IN CONNECTION THEREWITH OR HEREWITH HAS
RESULTED OR WILL RESULT IN ANY VIOLATION OF, OR A CONFLICT WITH OR A DEFAULT
UNDER, ANY JUDGMENT, DECREE, ORDER, MORTGAGE, INDENTURE, CONTRACT, AGREEMENT OR
LEASE BY WHICH SELLER OR ANY PROPERTY OF SELLER IS BOUND, OR ANY STATUTE,
RULE OR REGULATION APPLICABLE TO SELLER.

 

C.                                       NO REPRESENTATION OR WARRANTY OF SELLER
MADE IN THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMITS
TO STATE A MATERIAL FACT KNOWN TO SELLER AND NECESSARY IN ORDER TO MAKE SUCH
REPRESENTATIONS AND WARRANTIES NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY ARE MADE.

 

22.                                 ADDITIONAL REPRESENTATIONS AND WARRANTIES OF
ORIGINAL INDEMNITOR. AS A CONDITION OF THIS AGREEMENT, ORIGINAL INDEMNITOR
REPRESENTS AND WARRANTS TO LENDER ONLY (AND NOT TO ANY OTHER PARTY TO THE
AGREEMENT OR ANY OTHER PERSON OR ENTITY) AS FOLLOWS:

 

A.                                       ORIGINAL INDEMNITOR IS A LIMITED
PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE, AND IS AUTHORIZED TO EXECUTE THIS AGREEMENT.

 

B.                                      THIS AGREEMENT CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF ORIGINAL INDEMNITOR ENFORCEABLE AGAINST ORIGINAL
INDEMNITOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW). NEITHER THE ENTRY INTO NOR THE PERFORMANCE OF
AND COMPLIANCE WITH THIS AGREEMENT HAS RESULTED OR WILL RESULT IN ANY VIOLATION
OF, OR A CONFLICT WITH OR A DEFAULT UNDER, ANY JUDGMENT, DECREE, ORDER,
MORTGAGE, INDENTURE, CONTRACT, AGREEMENT OR LEASE BY WHICH ORIGINAL INDEMNITOR
OR ANY PROPERTY OF ORIGINAL INDEMNITOR IS BOUND, OR ANY STATUTE, RULE OR
REGULATION APPLICABLE TO ORIGINAL INDEMNITOR.

 

12

--------------------------------------------------------------------------------


 

C.                                       NO REPRESENTATION OR WARRANTY OF
ORIGINAL INDEMNITOR MADE IN THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT KNOWN TO ORIGINAL INDEMNITOR AND
NECESSARY IN ORDER TO MAKE SUCH REPRESENTATIONS AND WARRANTIES NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE.

 

23.                                 NO FURTHER CONSENTS. BORROWER AND SUBSTITUTE
OBLIGORS ACKNOWLEDGE AND AGREE THAT LENDER’S CONSENT HEREIN CONTAINED IS
EXPRESSLY LIMITED TO THE TRANSACTION AS HEREIN DESCRIBED, THAT SUCH CONSENTS
SHALL NOT WAIVE OR RENDER UNNECESSARY LENDER’S CONSENT OR APPROVAL OF ANY
SUBSEQUENT SALE, CONVEYANCE, ASSIGNMENT OR TRANSFER OF THE PROPERTY OR ANY
INTEREST THEREIN (AS DEFINED IN THE LOAN AGREEMENT), OR ANY FUTURE SUBSTITUTION
OF INDEMNITOR, AND BORROWER, SUBSTITUTE OBLIGORS AND LENDER ACKNOWLEDGE AND
AGREE THAT SECTION 4.2.1 AND ARTICLE VIII OF THE LOAN AGREEMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT, AS MODIFIED IN THIS AGREEMENT.

 

24.                                 INCORPORATION OF RECITALS. EACH OF THE
RECITALS SET FORTH ABOVE IN THIS AGREEMENT ARE INCORPORATED HEREIN AND MADE A
PART HEREOF.

 

25.                                 PROPERTY REMAINS AS SECURITY FOR LENDER. ALL
OF THE “PROPERTY” AS DESCRIBED AND DEFINED IN THE MORTGAGE SHALL REMAIN IN ALL
RESPECTS SUBJECT TO THE LIEN, CHARGE OR ENCUMBRANCE OF THE MORTGAGE, AND, EXCEPT
AS SET FORTH HEREIN, NOTHING HEREIN CONTAINED AND NOTHING DONE PURSUANT HERETO
SHALL AFFECT OR BE CONSTRUED TO RELEASE OR AFFECT THE LIABILITY OF ANY PARTY OR
PARTIES WHO MAY NOW OR HEREAFTER BE LIABLE UNDER OR ON ACCOUNT OF THE NOTE OR
THE MORTGAGE, NOR SHALL ANYTHING HEREIN CONTAINED OR DONE IN PURSUANCE HEREOF
AFFECT OR BE CONSTRUED TO AFFECT ANY OTHER SECURITY FOR THE NOTE, IF ANY, HELD
BY LENDER.

 

26.                                 NO WAIVER BY LENDER. NOTHING CONTAINED
HEREIN SHALL BE DEEMED A WAIVER OF ANY OF LENDER’S RIGHTS OR REMEDIES UNDER THE
LOAN AGREEMENT, THE NOTE, THE MORTGAGE, THE LOAN DOCUMENTS OR APPLICABLE LAW.

 

27.                                 CAPTIONS. THE HEADINGS TO THE SECTIONS OF
THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN
NO WAY MODIFY OR RESTRICT ANY PROVISIONS HEREOF OR BE USED TO CONSTRUE ANY SUCH
PROVISIONS.

 

28.                                 PARTIAL INVALIDITY. IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS, SUCH PROVISION SHALL BE FULLY SEVERABLE, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION
HAD NEVER COMPRISED A PART OF THIS AGREEMENT.

 

29.                                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE
DOCUMENTS CONTEMPLATED TO BE EXECUTED HEREWITH CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE TRANSACTION AND SHALL NOT BE
AMENDED UNLESS SUCH AMENDMENT IS IN WRITING AND EXECUTED BY EACH OF THE PARTIES.
THIS AGREEMENT SUPERSEDES ALL PRIOR NEGOTIATIONS REGARDING THE SUBJECT MATTER
HEREOF. THIS AGREEMENT MAY NOT BE AMENDED, REVISED, WAIVED, DISCHARGED, RELEASED
OR TERMINATED ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT OR INSTRUMENTS EXECUTED
BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE AMENDMENT, REVISION, WAIVER,
DISCHARGE, RELEASE OR TERMINATION IS ASSERTED. ANY ALLEGED AMENDMENT, REVISION,
WAIVER, DISCHARGE, RELEASE OR TERMINATION WHICH IS NOT SO DOCUMENTED SHALL NOT
BE EFFECTIVE AS TO ANY PARTY.

 

13

--------------------------------------------------------------------------------


 

30.                                 BINDING EFFECT. THIS AGREEMENT AND THE
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISIONS OF THIS
SECTION SHALL NOT BE DEEMED TO BE A CONSENT BY LENDER TO ANY FURTHER SALE,
CONVEYANCE, ASSIGNMENT OR TRANSFER OF THE PROPERTY OR ANY INTEREST THEREIN (AS
DEFINED IN THE LOAN AGREEMENT), EXCEPT TO THE EXTENT PERMITTED IN THE LOAN
DOCUMENTS OR HEREIN.

 

31.                                 MULTIPLE COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH WILL BE AN ORIGINAL, BUT ALL OF
WHICH, TAKEN TOGETHER, WILL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

32.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

33.                                 EFFECTIVE DATE. THIS AGREEMENT SHALL BE
EFFECTIVE AS OF THE DATE OF ITS EXECUTION BY THE PARTIES HERETO AND THEREUPON IS
INCORPORATED INTO THE TERMS OF THE LOAN DOCUMENTS.

 

34.                                 TIME OF ESSENCE. TIME IS OF THE ESSENCE WITH
RESPECT TO ALL PROVISIONS OF THIS AGREEMENT.

 

35.                                 CUMULATIVE REMEDIES. ALL REMEDIES CONTAINED
IN THIS AGREEMENT ARE CUMULATIVE AND LENDER SHALL ALSO HAVE ALL OTHER REMEDIES
PROVIDED AT LAW AND IN EQUITY OR IN THE LOAN AGREEMENT AND THE LOAN DOCUMENTS.
SUCH REMEDIES MAY BE PURSUED SEPARATELY, SUCCESSIVELY OR CONCURRENTLY AT THE
SOLE SUBJECTIVE DIRECTION OF LENDER AND MAY BE EXERCISED IN ANY ORDER AND AS
OFTEN AS OCCASION THEREFOR SHALL ARISE.

 

36.                                 CONSTRUCTION. EACH PARTY HERETO ACKNOWLEDGES
THAT IT HAS PARTICIPATED IN THE NEGOTIATION OF THIS AGREEMENT AND THAT NO
PROVISION SHALL BE CONSTRUED AGAINST OR INTERPRETED TO THE DISADVANTAGE OF ANY
PARTY. EACH OF THE PARTIES HAS HAD SUFFICIENT TIME TO REVIEW THIS AGREEMENT,
HAVE BEEN REPRESENTED BY LEGAL COUNSEL AT ALL TIMES, HAVE ENTERED INTO THIS
AGREEMENT VOLUNTARILY AND WITHOUT FRAUD, DURESS, UNDUE INFLUENCE OR COERCION OF
ANY KIND. NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE BY LENDER TO ANY PARTY
EXCEPT AS SET FORTH IN THIS AGREEMENT.

 

37.                                 NON-RECOURSE. THE PROVISIONS OF
SECTION 11.22 OF THE LOAN AGREEMENT SHALL APPLY TO THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND OBLIGATIONS OF BORROWER SET FORTH IN THIS AGREEMENT
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY REFERENCE.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first aforesaid.

 

 

BORROWER:

 

 

 

200 SOUTH WACKER PROPERTY LLC,
a Delaware limited liability company

 

 

 

By:

Behringer Harvard 200 South Wacker
Drive, LLC, a Delaware limited liability
company, Manager

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

ORIGINAL INDEMNITOR:

 

 

 

BEACON CAPITAL STRATEGIC PARTNERS
IV, L.P., a Delaware limited partnership

 

 

 

By:

BCP Strategic Partners IV, L.P., a Delaware
limited partnership, General Partner

 

 

 

 

By:

BCP Strategic Partners IV GP, LLC, a
Delaware limited liability company,
General Partner

 

 

 

 

By:

Beacon Capital Partners, LLC, a
Delaware limited liability
company, Sole Member

 

 

 

 

 

 

By:

 

 

 

 

Name: Nancy J. Broderick

 

 

Title:   Managing Director

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

SELLER:

 

 

 

BCSP IV U.S. INVESTMENTS, L.P.,
a Delaware limited partnership

 

 

 

By:

BCSP REIT IV, Inc., a Maryland
corporation, General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:  Nancy J. Broderick

 

 

Title:    Managing Director

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

PURCHASER:

 

 

 

BEHRINGER HARVARD 200 SOUTH
WACKER DRIVE, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

SUBSTITUTE INDEMNITOR:

 

 

 

BEHRINGER HARVARD REIT I, INC.,
a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

 

LENDER:

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION as Trustee under the PSA for
the Registered Holders of LB-UBS Commercial
Mortgage Trust 2006-C3, Commercial Mortgage
Pass-Through Certificates, Series 2006-C3

 

 

 

By:

Wachovia Bank, National Association,
as Master Servicer under the PSA

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Borrower Account

 

Bank:                                                                            
Bank of America

ABA No.:                                                      026009593
Account Name:                        200 South Wacker Property LLC (disb)
Account No.:                                   488-011-001-720

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Tenant Direction Letter

 

200 South Wacker Property LLC
c/o Behringer Harvard Operating Partnership I LP
15601 Dallas Parkway, Suite 600
Addison, Texas 75001

 

As of November    , 2007

 

To:                             All Tenants
                                               200 South Wacker Drive
                                               Chicago, Illinois
[               ]

 

Re:                     Your lease (the “Lease”) at that certain property at the
above address and commonly known as 200 South Wacker Drive, Chicago, Illinois
(the “Property”)

 

Ladies and Gentlemen:

 

This letter shall constitute notice to you that the undersigned has granted a
security interest in the captioned lease and all rents, additional rent and all
other monetary obligations to landlord thereunder (collectively, “Rent”) in
favor of LASALLE BANK NATIONAL ASSOCIATION as Trustee under that certain Pooling
and Servicing Agreement dated as of March 13, 2006 (the “PSA”), for the
Registered Holders of LB-UBS Commercial Mortgage Trust 2006-C3, Commercial
Mortgage Pass-Through Certificates, Series 2006-C3 (“Lender”) to secure certain
of undersigned’s obligations to Lender. The undersigned hereby instructs and
authorizes you to disregard any and all previous notices sent to you in
connection with Rent and hereafter to deliver all Rent to the following address:

 

By Wire:

 

Bank: Bank of America

ABA #: 026009593

Beneficiary A/C: 488-011-001-487

Beneficiary Name: 200 S. Wacker Property LLC

 

By Mail:

 

200 South Wacker Property LLC

14106 Collections Center Drive

Chicago, IL  60693

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------


 

The instructions set forth herein are irrevocable and are not subject to
modification in any manner, except that Lender, or any successor lender so
identified by Lender, may by written notice to you rescind the instructions
contained herein.

 

 

Sincerely,

 

 

 

200 SOUTH WACKER PROPERTY LLC,
a Delaware limited liability company

 

 

 

By:

Behringer Harvard 200 South Wacker
Drive, LLC, a Delaware limited liability
company, Manager

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------